Kirin International Holding, Inc. Room 1506 South Building of China Overseas Plaza No. 8 Guanghua Dongli Road Chaoyang, District, Beijing, 100020 November 18, 2011 Larry Spirgel Assistant Director, U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Kirin International Holding, Inc. Amendment No. 5 to a Form 8-K Filed October 4, 2011 Response dated October 27, 2011 File No. 333-166343 Form 8-K Filed August 25, 2011 Response dated October 27, 2011 File No. 333-166343 Form 10-Q for the Quarterly Period Ended June 30, 2011 Filed August 15, 2011 Response dated October 27, 2011 File No. 333-166343 Dear Mr. Spirgel: We are in receipt of your letter dated November 3, 2011 to Mr. Longlin Hu, our President and Chief Executive Officer, in regard to the above-referenced Response dated October 27, 2011 to the Amendment No. 5 to Current Report on Form 8-K filed on October 4, 2011, the Form 8-K filed August 27, 2011 and the Form 10-Q for the Quarterly Period Ended June 30, 2011 (the “Comment Letter”). We are in process of responding to the comments of the staff of the Division of Corporation Finance contained in the Comment Letter.However we are unable to provide a complete response on or before November 18, 2011 (the “Due Date”).As a result, we require additional time to submit our response to the Comment Letter.Please accept this correspondence as our request for an extension of the Due Date to December 5, 2011. Thank you for your attention to this matter. Sincerely, Kirin International Holding, Inc. /s/ Longlin Hu Longlin Hu President and Chief Executive Officer
